Citation Nr: 0125740	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

The appellant is the veteran's widow.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died July [redacted], 1999; his death certificate 
lists the immediate cause of death to be severe concussion, 
due to, or as a consequence of a fractured cranium, due to, 
or as a consequence of a motor vehicle accident.

3.  At the time of the veteran's death he was service 
connected for degenerative joint disease of the lumbar spine; 
residuals of a left total knee arthroplasty; post-traumatic 
stress disorder (PTSD); synovitis, posttraumatic with 
recurrent subluxation; residuals of left facial paralysis; 
and residuals, subtotal rhinoplasty.

4.  The competent evidence does not show that the veteran's 
severe concussion due to, or as a consequence of a fractured 
cranium, due to, or as a consequence of a motor vehicle 
accident, was manifested in service or in the first post 
service year, or that it was related to his service-connected 
PTSD or in any other way to his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.102, 3.301, 
3.312 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  
Specifically, the appellant maintains that the veteran had a 
flashback of Vietnam due to his service-connected PTSD 
causing his car to veer off-road and subsequently, causing 
his death.

As a preliminary matter, during the pendency of this appeal, 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the appellant's claim for service 
connection for the cause of the veteran's death pursuant to 
the VCAA or amended regulations.  However, as explained 
below, prior to the changes, the RO took action that is 
consistent with the notification and assistance provisions of 
the new law and regulations.  Therefore, the Board's decision 
to proceed in adjudicating this particular claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a March 2000 rating 
decision and May 2000 letter, the appellant was notified of 
the RO decision and her appellate rights.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107. Moreover, in a June 2000 statement of the 
case and a July 2001 supplemental statement of the case, the 
RO notified the appellant of all regulations pertinent to 
cause of death claims and informed her of the reasons for 
which it had denied her claim.  

Second, as required by the VCAA, the RO assisted the 
appellant in obtaining and fully developing all evidence 
necessary for the equitable disposition of her claim for 
service connection for the cause of the veteran's death.  See 
VCAA, 38 U.S.C.A. § 5103, 5103A, 5107; 66 Fed. Reg. 45630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159).  For instance, since the appellant filed her claim, 
the RO has secured VA treatment records, police and 
toxicology reports, and the veteran's death certificate.  In 
addition, an Administrative Decision was issued in July 2001.

Inasmuch as the RO has notified the appellant of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1110 (1991); see also 38 C.F.R. 3.1(n), 3.301 
(2000).

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct . . . unless such injury or disease was the result 
of a person's own willful misconduct or abuse of alcohol or 
drugs." 38 U.S.C.A. § 105(a) (West 1991).  Thus, for purposes 
of all VA benefits requiring a service-connected disability 
or death for their eligibility, section 105(a) precludes 
service connection of a disability resulting from alcohol or 
drug abuse on the basis of the disability's incurrence or 
aggravation in service or of a death resulting from such a 
disability. See VAOPGCPREC 11-96 (November 15, 1996); see 
VAOPGCPREC 2-98 (February 10, 1998).

 At the time of his death, the veteran was entitled to 
service connection for: degenerative joint disease of the 
lumbar spine, evaluated as 40 percent disabling; residuals of 
a left total knee arthroplasty, evaluated as 30 percent 
disabling; PTSD, evaluated as 30 percent disabling; 
synovitis, posttraumatic with recurrent subluxation, 
evaluated as 10 percent disabling; residuals of left facial 
paralysis, evaluated as 10 percent disabling; and residuals, 
subtotal rhinoplasty, evaluated as non-compensable.  He was 
granted individual unemployability effective July 1998, in a 
January 1999 rating decision.

The death certificate indicates that the veteran died on July 
[redacted], 1999, at the age of 51.  The immediate cause of death was 
severe concussion, due to, or as a consequence of a fractured 
cranium, due to, or as a consequence of a motor vehicle 
accident.  An autopsy was not performed.  

As stated previously, the appellant contends that the 
veteran's death was caused by a flashback to Vietnam due to 
his service-connected PTSD.  In September 1998, the veteran 
was afforded a VA examination in connection with his claim of 
entitlement to service connection for PTSD.  The examiner 
indicated that a review of the veteran's medical records 
revealed that the veteran began consuming alcohol after his 
discharge from service to the point of it becoming a problem 
in 1987.  The examiner further indicated that the veteran 
went to a rehabilitation program and remained sober for ten 
years and had recently begun drinking on a social basis.  The 
veteran was not found to be taking any medications.  

Upon mental status examination, the veteran was found to be 
oriented to time, place and person.  His affect was somewhat 
flattened.  Judgment and insight were fair.   Peer 
relationships were minimal.  The veteran was found to keep to 
himself and avoid people.  He reported having nightmares 
three or four times a month about the war.  Memory and 
concentration were diminished.  His energy was low.  He 
denied suicidal ideation, hallucinations, delusions, or 
paranoia.  He also reported being hypervigilant and easily 
depressed.  He was diagnosed with PTSD with some underlying 
depression and history of alcohol dependence, in remission.  
His prognosis was listed as good with continued treatment.

A January 1999 rating decision granted service connection for 
PTSD.  A 30 percent disabling rating was assigned effective 
July 1998. 

The police report dated July [redacted], 1999 indicates that the 
veteran was in a single motor vehicle accident.  The officer 
noted that the area was dark with no streetlights, the 
weather was clear, the road surface was asphalt, and the road 
condition was dry.  The officer also indicated that drinking 
was a probable circumstance.  The veteran was ejected from 
the vehicle the first time it was overturned.  He was 
pronounced dead at the scene by the coroner.  The only 
witness to the accident, who lived near the scene, did not 
see the accident occur, but only heard it occur.

A toxicology report from the Missouri State Highway Patrol, 
Crime Laboratory Division, dated July [redacted], 1999, revealed that 
the veteran's blood alcohol content was 0.27% at the time of 
death.

VA outpatient treatment records from the Kansas City VA 
Medical Center (VAMC) dated September 1999 reveal that the 
appellant was seen for feelings of distress over her 
husband's death.  The appellant reported that in the short 
time prior to the accident she noticed changes in the 
veteran's expression, which she noted as being the same as 
when he was having a flashback or distressing thoughts about 
Vietnam.  She indicated that she believed that the veteran 
was in a state of flashback just before the motor vehicle 
accident.  She elaborated by stating that she felt the 
veteran could not have missed the turn unless he was in 
flashbacks or distressed from thoughts of Vietnam since he 
was familiar with the road where the accident occurred.  She 
stated that she felt that her husband died due to his 
flashbacks from PTSD, thus resulting in him missing the turn.  
The examiner opined, "[i]t is possible that [the veteran] 
may have been in flashback, thus not able to concentrate 
totally on the road."

An Administrative Decision dated July 2001 found that the 
veteran's death was due to his own willful misconduct.  The 
decision was based on the veteran's death certificate, the 
police and toxicology report, and VA treatment records dated 
September 1999.  The Veterans Claims Examiner's  conclusion 
was as follows:

[a]ccording to the report from the 
Missouri State Highway patrol report, the 
accident apparently occurred when the 
vehicle failed to negotiate the curve and 
ran off the road.  The vehicle overturned 
several times before coming to a stop.  
The driver was ejected from the vehicle 
the first time it overturned.  Driver was 
pronounced dead at the scene by St. Clair 
County Coroner.  Report also shows that 
the veteran was found to have an alcohol 
content of 0.27% at the time of death.  
It is therefore ruled that this death was 
of his own willful misconduct.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  In this 
regard, the appellant has contended that the veteran had a 
flashback of Vietnam due to his service-connected PTSD, thus 
making him miss the turn in the road and ultimately causing 
his death.  The Board finds this statement inconsistent with 
the evidence of record.  First, the appellant is a lay person 
and as such, she is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Second, in September 1998, 
the veteran was afforded a VA examination in connection with 
his PTSD claim.  At no time during that examination, did the 
veteran complain of having flashbacks nor did the examiner 
record such a finding.  Third, the Board finds that the 
veteran's death was caused by his own willful misconduct.

During the VA examination in July 1998 the examiner noted 
that the veteran had an alcohol problem after his discharge 
from service, sought rehabilitation, stayed sober for ten 
years, and recently began drinking on a social basis. The 
July [redacted], 1999, police report listed drinking as a probable 
circumstance of the veteran's single motor vehicle accident.  
Further, a toxicology report dated July [redacted], 1999, found that 
the veteran's blood alcohol content was 0.27% at the time of 
death.  According to Missouri law, where the accident 
occurred, "a person commits the crime of 'driving with 
excessive blood alcohol content' if such person operates a 
motor vehicle in this state with ten-hundredths of one 
percent or more by weight of alcohol in such person's 
blood." See § 577.012(1) R.S.Mo. (2000).  In the instant 
case, the veteran's blood alcohol content was in excess of 
double the legal limit at the time of his death.  Therefore, 
the Board finds, as did the July 2001 Administrative 
Decision, that the veteran's death was due to his own willful 
misconduct.

Finally, while it was the opinion of the VA examiner from the 
Kansas VAMC in September 1999, that it was possible that at 
the time of the veteran's death he may have been in flashback 
and thus not able to concentrate totally on the road, the 
Board finds this statement equivocal at best. (emphasis 
added).  The examiner's conclusions are not supported by 
objective medical evidence.  The Board bases its conclusion 
on the fact that the examiner did not examine the veteran and 
further, that the opinion was based solely on statements 
provided by the appellant.   The examiner's opinion as to the 
cause of the veteran's death is too speculative and thus, not 
probative of the matter on appeal.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  

It is the Board's responsibility to assess the credibility 
and weight given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In summary, the competent medical evidence does not show that 
PTSD, a disability that was incurred in or aggravated by 
service, caused or contributed to the cause of the veteran's 
death.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Consequently, the 

benefit-of-the-doubt rule does not apply, and the claim must 
be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 

